FILED

JUN 1 5 ?3?1

Clerk. U.S. District & Bankruptcy
courts for the msmcr m columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Toni Patricia Irons Burley, )

Plaintiff, §

V_ §  11 1093
United States Govemment et al., §

Defendants. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Kingston, New York, sues the United States, President Barack
Obama "and administration," and the State of New Jersey. She seeks $19 million for "stress."
Compl. at 3, In the complaint, plaintiff mentions fraud, bribery, conspiracy, and constitutional
rights, but she states no coherent facts to provide any notice of a claim. A separate Order of

dismissal accompanies this Memorandum Opinion. \

Date: June , 2011 :\i

United Stat s Dis i`ct Judge